DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/930,799 filed on 08/31/2020 presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Priority
Acknowledgment is made of applicant's claim for priority based on a national stage entry from a PCT application (PCT/US2018/020352) filed 03/01/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/31/2020 and 03/28/2022 have been acknowledged and the cited references have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9, 12-13, 16-18, 20-22, 24, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Paul Miller (US 2017/0116020 A1) (hereinafter Miller) in view of Seenappa et al. (US 2016/0299772 A1) (hereinafter Seenappa).

As per claim 1, Miller discloses A method of maintaining availability of on a distributed system (e.g. Miller: [Abstract] [0006-0008] discloses method and system that include a plurality of VNF components running on a plurality of VMs, the VMs running on a set of physical machines.  [0019] discloses in order to provide high availability of service, various mechanisms are used to handle failures of hardware or software that provides the service.  [0068] [0074] discloses method for providing redundancy in a high-availability NFV telecommunication service.), the method comprising: executing, by data processing hardware of the distributed system, a pool of primary virtual machine (VM) instances, each primary VM instance executing a corresponding individual service instance and comprising a rate of unavailability (e.g. Miller: [0059] discloses a redundancy model is an active/standby model.  In an active/standby model, the N virtual machine [a pool of primary VM instances] actively provide services while the M virtual machines are idle or on standby.  For example, Fig. 3b illustrates six of the nine virtual machine may be designated as active virtual machines [primary VMs] while three may be designated as standby virtual machines [secondary VMs].  [0003] discloses various telecommunication functions that provide telecommunication services.  [Fig. 2] discloses executing a plurality of VMs (206-1 to 4), each VM executing a corresponding VNF service instance (208-1 to 4).); determining, by the data processing hardware, a number of secondary VM instances required to maintain availability of the individual service instances when one or more of the primary VM instances are unavailable based on the number of primary VM instances in the pool of primary VM instances and the respective rate of unavailability (e.g. Miller: [0059] discloses a redundancy model is an active/standby model.  In an active/standby model, the N virtual machine actively provide services while the M virtual machines [number of secondary VM instances] are idle or on standby.  For example, Fig. 3B illustrates six of the nine virtual machine may be designated as active virtual machines [primary VMs] while three may be designated as standby virtual machines [secondary VMs].  M represents number of secondary VMs and N represents number of primary VMs.  [0006-0007] [0020] discloses determining a second number of VMs [secondary VMs] that handles failure of active/primary VMs.  [0049] discloses if any of the VMs running VNF components/services fails, then one of the additional virtual machines can take over for the failed virtual machine.  [0071] discloses determining a second number that is equal to the highest number of virtual machines being provided by a machine.  The second number corresponds to M [secondary VMs].  In other words the second number of VMs represents the number of VMs above the number deemed sufficient to meet current demand for services.  By having this number equal to the highest number of VMs being provided by a single machine, the VNF is capable of handling a situation in which that physical machine which supports the highest number of VMs fails.); and instantiating, by the data processing hardware, a pool of secondary VM instances based on the number of secondary VM instances required to maintain availability of the individual service instances (e.g. Miller: [Abstract] [0006-0008] discloses determining a second number of VMs and provisioning the total number of VMs including the second number of VMs.  [0049] discloses provisioning enough extra VMs to handle the words-case scenario failure.  [0050][Fig. 3A] discloses each VMs illustrated in Fig. 3A deemed sufficient to support current demand for services.  But, to handle potential faults, additional VMs are provisioned.  [0051] discloses the total number of VMs to be provisioned is defined as N+M.  N represents the number of virtual machines deemed sufficient to meet current demand for services.  M represents the additional VMs to handle failure of N VMs.  Also see [0019] [0054-0056] [0059-0061] [0072] [0074].).
Miller discloses to determine a second number of VMs [secondary VM instances] based on different factors including a highest number of VMs on a single physical machine that may fail, but does not expressly disclose  each primary VM instance comprising a rate of unavailability and determining a number of secondary VM instances based on the number of primary VM instances and the respective rate of unavailability.
However, Seenappa discloses each primary VM instance comprising a rate of unavailability and determining a number of secondary VM instances based on the number of primary VM instances and the respective rate of unavailability (e.g. Seenappa: [0080] discloses determining a number of failures of each VM (114) over a time period, an expected or determined reliability of the VM.  [0082-0083] For example, detecting a third failure of a VM114 during a specified time frame.  The server determine to enhance redundancy and determines a number “y” that corresponds to a number of virtual machines to be instantiated to provide redundancy.  [0084] the server determines a number y of VMs that are to be instantiated to provide the enhanced redundancy.  The number y can be specified by options, settings, configurations, or the like.  The formulae and/or algorithms for the number y based upon other considerations (e.g., the number of failures of each VM in a specified time, the probability of future failures, or the like) can be used.  Thus, the number y representing redundant VMs may be determined based on VMs 114 failure rate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of determining a number of inactive/idle VMs [secondary VMs] for redundancy based on the number of active VMs 114 and the respective failure rate of the VMs 114 as taught by Seenappa into Miller because it would  allow the orchestrator or user to determine and decide whether a failed VM should be repaired or replaced based on cost comparison (see Seenappa: [0052-0055]).

As per claim 2, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], wherein a number of secondary VM instances in the pool of secondary VM instances is less than the number of primary VM instances in the pool of primary VM instances (e.g. Miller: [0056] discloses total number of VMs (i.e., 9) is equal to N(i.e., 6) + M (i.e., 3).  M is less than N, M represents number of secondary VMs and N represents primary VMs.  [0059]  six of the nine virtual machines may be designated as active virtual machines [primary VM instances] while three of the nine virtual machines may be designated as standby virtual machines [secondary VMs].).

As per claim 3, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], further comprising: identifying, by the data processing hardware, unavailability of one of the primary VM instances in the pool of primary VM instances; and causing, by the data processing hardware, the unavailable primary VM instance to failover to one of the secondary VM instances in the pool of secondary VM instances to commence executing the individual service instance associated with the unavailable primary VM instance (e.g. Miller: [0019-0021] discloses determining failure of VMs executing on a physical machine and mechanisms to handle failure of VMs.  [0049] discloses Fault tolerance scheme, If any of the VMs running those VNF components fails [primary VM unavailable], then one of the additional VMs [secondary VMs] can take over for the failed VM. Also see [0067] [0074].  Seenappa: Also see [0002] [0005-0006] [0009] [0081-0083].).

As per claim 5, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], Miller further discloses further comprising updating, by the data processing hardware, the number of secondary VM instances required to maintain availability of the individual service instances when the number of primary VM instances executing in the pool changes (e.g. Miller: [0054-0055] discloses value of M may be adjusted based on a variety of factors or a set of constraints. [0060-0061] disclose value of M is dynamic.  During normal operations, as demand for services change, the VNF scales up and down accordingly.  For example, the highest number of VMs [primary VMs] being supported by a physical machine may change.  In response to change is value of M, the value of M may be updated in real time based on such changes.  [0064] discloses in response to a new VM being added to physical machine, the value of M would be incremented, causing VNF manager to provision another VM [secondary VM].  [0067] [0074] discloses the number of over-allocated VMs may change in real time based on changes in N and M to improve the operational efficiency of the VNF.  [0006-0008] [0022] discloses determining a second number of VM to provision based on the number of VMs [primary VMs] supported by the physical machine.  Thus, if the number of VMs supported by the physical machine increases, a second number (M) representing standby VMs also increases.  Thus, value of M [number of secondary VM] increases when the value of N [number of primary/active VM] changes.).

As per claim 6, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], wherein unavailability of a primary VM instance is based on at least one of a failure of the primary VM instance, a delay in re-creating the primary VM instance, or a planned maintenance time period for the primary VM instance (e.g. Miller: [0019-0020] discloses primary VMs running on a physical machine may fail.  It is desirable to handle failure of both VMs and physical machine in an efficient manner.  Also see [0021] [0049] [0058] [0067].).

As per claim 7, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], Seenappa further discloses wherein the rate of unavailability comprises at least one of a frequency of unavailability or a period of unavailability (e.g. Seenappa: [0080] discloses determining a number of failures of each VM (114) over a time period.  [0084] discloses rate of failure comprises the number of failures in a specified time.).

As per claim 9, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], Miller further discloses wherein each secondary VM instances in the pool of secondary VM instances is passive and idle unless a failover causes the corresponding secondary VM instances to commence executing an individual service instance associated with an unavailable primary VM instance in the pool of primary VM instances (e.g. Miller: [0059] discloses an active/standby model.  In an active/standby model, the N virtual machines actively provide services while the M virtual machines are idle or on standby.  [0044] [0049] discloses if one of the service components fails, another service component takes over for the failed service component.  In active/standby model M number of VMs remain idle until any of the N number of VMs fails and need to take over the failed virtual machine.).

As per claim 12, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], wherein the pool of secondary VM instances are instantiated for use by a single customer of the distributed system (e.g. Miller: [0008] [0021-0022] [0042] [0050-0051] [0062] [0068] discloses provisioning number of VMs to meet increasing or decreasing demand for telecommunication service.  It is understood that the VMs provisioned to provide telecommunication services may be used by a single customer or multiple customers.).

As per claim 13, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], wherein the pool of secondary VM instances are shared among multiple customers of the distributed system (e.g. Miller: [0008] [0021-0022] [0042] [0050-0051] [0062] [0068] discloses provisioning number of VMs to meet increasing or decreasing demand for telecommunication service.  It is understood that the VMs provisioned to provide telecommunication services may be used by a single customer or multiple customers.).

As per claims 16-18, 20-22, 24, 27 and 28, these are system claims having similar limitations as cited in method claims 1-3, 5-7, 9, 12 and 13, respectively.  Thus, claims 16-18, 20-22, 24, 27 and 28 are also rejected under the same rationale as cited in the rejection of rejected claims 1-3, 5-7, 9, 12 and 13, respectively.

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Miller in view of Seenappa and further in view of Chin et al. (US 2014/0007097 A1) (hereinafter Chin).

As per claim 4, the combination of Miller and Seenappa discloses The method of claim 3 [See rejection to claim 3 above],  but does not expressly disclose further comprising, after the failover to the secondary VM instances: determining, by the data processing hardware, that the secondary VM instances comprises a corresponding resource level that is less than a target resource level associated with the corresponding individual service instance; and during execution of the individual service instance by the secondary VM instances, growing, by the data processing hardware, the corresponding resource level of the secondary VM instances until the target resource level associated with the individual service instance is satisfied.
However, Chin discloses after the failover to the secondary VM instances: determining, by the data processing hardware, that the secondary VM instances comprises a corresponding resource level that is less than a target resource level associated with the corresponding individual service instance (e.g. Chin: [0167] discloses active VM is allocated more resources than passive VM when VMs are launched.); and during execution of the individual service instance by the secondary VM instances, growing, by the data processing hardware, the corresponding resource level of the secondary VM instances until the target resource level associated with the individual service instance is satisfied (e.g. Chin: [0167] When failover event occurs the second VM operating as a passive VM may become the active VM and the first VM may become the passive VM. In such a scenario, resource manager automatically deallocates resources from the first VM (which is now the passive VM) and allocate additional resources to the second VM (which is not the active VM) such that at the end of the failover the second, now active, VM has more resources allocated to it in accordance with RCF.  Also see [0095] [Fig. 8] [0168-0173].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of dynamic resource allocation or deallocation to allocate additional resources second VM (that was passive VM) as taught by Chin into the combination of Miller and Seenappa because the active VM performs more function than the passive VM and it needs more resource that the passive VM.  Without the ability to dynamically grow resource allocation of second VM, the resource will be wasted.  This will prevent resource wastage and provide required resources for the second VM for execution of the services provided by the second VM (see Chin: [0165]).

As per claim 19, this is a system claim having similar limitations as cited in method claim 4.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Claims 8 and 23 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Miller in view of Seenappa and further in view of Chakrapani Rangarajan et al. (US 2021/0144056 A1) (hereinafter Chakrapani).

As per claim 8, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], but does not expressly disclose further comprising determining, by the data processing hardware, the rate of unavailability for each primary VM instance in the pool of primary VM instances based on a mean-time-to-failure and an expected length of time to re-create the corresponding primary VM instance.
However, Chakrapani discloses determining, by the data processing hardware, the rate of unavailability for each primary VM instance in the pool of primary VM instances based on a mean-time-to-failure and an expected length of time to re-create the corresponding primary VM instance (e.g. Chakrapani: [0069] discloses determining availability/unavailability based on failure rate of the entities and applicable recovery time of the entity.  [0115-0117] discloses the calculation for each entity takes into account two factors: MTTF and MTTR.  Also see [0067] [0119] [0132].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of calculating availability/unavailability of each VM based on MTTF and MTTR as taught by Chakrapani into the combination of Miller and Seenappa because it would provide mean to estimate accurate service availability/unavailability and determine whether the estimated service availability fulfills the SLA or not.  It would also allow incorporating proper redundancy and recovery mechanisms to minimize service outage (see Chakrapani: [0005-0006] [0024]).

As per claim 23, this is a system claim having similar limitations as cited in method claim 8.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of rejected claim 8.

Claims 10, 11, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Miller in view of Seenappa and further in view of Bruun et al. (US 2016/0335111 A1) (hereinafter Bruun).

As per claim 10, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], wherein instantiating the pool of secondary VM instances comprises: determining a corresponding VM type for each primary VM instance in the pool of primary VM instances; and for each different VM type in the pool of primary VM instances, instantiating at least one secondary VM instances having the same VM type (e.g. Miller: [0043] [0050] [Fig. 2] discloses executing different types of VMs providing different types of VNF services.  For example, different types of primary VMs includes VMs providing VNF database, VNF services, VNF load balancer, etc.  [0049] [0051] [0056] [0059] discloses provisioning M number of VMs as standby VMs to handle the failure of primary VMs such as different types of VMs that provide different VNFs/services.  It is implied that the standby VMs may be same type as active VMs.).
As discussed above, Miller discloses instantiating/provisioning standby VMs that are utilized to replace primary VMs providing different services when the primary VM fails.  This implies that Miller may provision the same type of standby VM as primary VM.  Miller does not expressly disclose for each different VM type in the pool of primary VM instances, instantiating at least one secondary VM instances having the same VM type.
However, Bruun discloses for each different VM type in the pool of primary VM instances, instantiating at least one secondary VM instances having the same VM type (e.g. Bruun: [Fig. 4] [0060-0064] discloses creating at least one VM for each VNFC type in resource pool of deactivated VMs.  Also see [claim 3].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method for provisioning and maintaining at least one same type of deactivated VM for each active VNFC type as taught by Chakrapani into the combination of Miller and Seenappa because it would allow maintaining the VM capacity level of  each VNFC type at the desired VM capacity level for a quick activation of specific type of VM when required (see Bruun: [0064] [0056]).

As per claim 11, the combination of Miller, Seenappa and Bruun discloses The method of claim 10 [See rejection to claim 10 above], wherein the corresponding VM type for each primary VM instance indicates at least one of memory resource requirements, computing resource requirements, network specification requirements, or storage resource requirements for the corresponding primary VM instance (e.g. Miller: [0025] discloses each type of VM requires certain physical computing resources including computing resources, storage resources, and network resources.  Bruun: [0034] also discloses computer resources required to support the execution of VNFs include computing hardware (processors), and storage hardware (memory).  Also see [0046].).

As per claims 25-26, these are system claims having similar limitations as cited in method claims 10-11, respectively.  Thus, claims 25-26 are also rejected under the same rationale as cited in the rejection of rejected claims 10-11, respectively.

Claims 14-15 and 29-30 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Miller in view of Seenappa and further in view of He et al. (US 2018/0276024 A1) (hereinafter He).

As per claim 14, the combination of Miller and Seenappa discloses The method of claim 1 [See rejection to claim 1 above], Miller discloses further comprising: wherein instantiating the pool of secondary VM instances is further based on the number of primary VM instances that will be unavailable during the planned maintenance time period (e.g. Miller: [0019-0021] discloses provisioning number of second VMs [secondary VMs] based on a highest number of a number of active VMs running respective VNF components on a physical machine being unavailable when the physical machine is unavailable in the worst-case scenario.  For example, determining, in a worst-case scenario when a physical machine is running four VMs is not available, to provision four extra VMs [secondary VMs] in addition to the original eight VMs [primary VMs].  Thus, Miller discloses provisioning the number of secondary VMs based on the number of primary VMs running on a physical machine that will be unavailable when the physical machine fails.).
The combination of Miller and Seenappa does not expressly disclose a planned failover message indicating a number of primary VM instances in the pool of primary VM instances that will be unavailable during a planned maintenance time period, wherein instantiating the pool of secondary VM instances is further based on the number of primary VM instances that will be unavailable during the planned maintenance time period.
However, He discloses receiving, at the data processing hardware, a planned failover message indicating a number of primary VM instances in the pool of primary VM instances that will be unavailable during a planned maintenance time period, wherein instantiating the pool of secondary VM instances is further based on the number of primary VM instances that will be unavailable during the planned maintenance time period (e.g. He: [0052-0053] discloses a VM is provisioned in an active mode and another VM is provisioned in a standby mode.  The standby VM remains ready to take over the functions performed by the active VM based on certain events that caused the active VM to stop operating.  [0054] discloses various events may cause failover to occur.  Failovers may be voluntary or in voluntary. A voluntary failover may be purposely caused by an administrator.  For example, a voluntary failover may be performed when software for the active virtual machine is to be brought offline so that it can be upgraded.  Thus, the number of standby VMs to be provisioned may be determined based on the number of active VMs that will be unavailable for software upgrade [planned maintenance].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method for provisioning a number of standby VMs for voluntary failover event such as VM software upgrade as taught by He into the combination of Miller and Seenappa because using active/standby mode to provide redundant VMs for voluntary failovers may reduce or even eliminate the downtime of network device’s functionality, which may result to higher availability (see He: [0053]).

As per claim 15, the combination of Miller, Seenappa and He discloses The method of claim 14 [See rejection to claim 14 above], wherein instantiating the pool of secondary VM instances comprises instantiating a number of secondary VM instances equal to the greater one of: the number of secondary VM instances required to maintain availability of the individual service instances; or the number of primary VM instances that will be unavailable during the planned maintenance time period (e.g. Miller: [Abstract] [0006-0008] discloses provisioning a second number of virtual machines required to provide services provided by the VNF components.  [0019][0022][0051][0072] discloses determining a second or “M” number of virtual machine to be provisioned and provisioning the second or “M” number of VMs maintaining service availability.  Seenappa: [0009] [0012] [0015] also discloses determining and instantiating number of VMs to provide enhanced redundancy.  [0024] discloses determining a number of extra VMs that should be instantiated to provide the enhanced redundancy of the active VMs.  Also see [0048] [0066] [0083-0084].).

As per claims 29-30, these are system claims having similar limitations as cited in method claims 14-15, respectively.  Thus, claims 29-30 are also rejected under the same rationale as cited in the rejection of rejected claims 14-15, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 2, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196